Citation Nr: 0926087	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The claimant/appellant served on active duty for training 
(ACDUTRA) in the U.S. Army Reserves from September 1960 to 
March 1961 (and had subsequent periods of ACDUTRA, including 
in 1964).  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
by the Waco RO.  In February 2006, a hearing was held before 
a Decision Review Officer (DRO).  A transcript of the hearing 
is associated with the appellant's claims file.  He also 
requested a Travel Board hearing, but withdrew such request 
in October 2007.  In October 2008, the matter was remanded 
for additional development


FINDING OF FACT

The appellant is not shown to have had a low back disability, 
to include strain, at any time during the appeal period.


CONCLUSION OF LAW

Service connection for low back strain is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

March 2006, September 2006, and November 2008 letters 
informed the appellant of the evidence and information 
necessary to substantiate the claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The correspondence also 
provided notice regarding ratings and effective dates of 
awards.  While the notice was not pre-decisional, he had 
ample opportunity to respond after full notice was ultimately 
given, and a May 2009 supplemental statement of the case 
thereafter readjudicated the matter.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) (a notice 
timing defect is cured by notice followed by readjudication 
of the claim by the Agency of Original Jurisdiction).  

Regarding VA's duty to assist, VA has obtained the 
appellant's service treatment records (STRs) and all 
pertinent/identified records that could be obtained including 
all evidence constructively of record.  He has not responded 
to a request for information/releases regarding postservice 
treatment, specifically including recent chiropractic 
treatment.  He also failed to report for a scheduled VA 
examination.  The duty to assist is not a one-way street (see 
Wood v. Derwinski, 1 Vet. App. 190 (1991)), VA's assistance 
obligations are met.  Accordingly, the Board will address the 
merits of the claim.  
II. Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (to include ACDUTRA).  38 U.S.C.A. §§ 101, 
1131; 38 C.F.R. §§ 3.6, 3.303.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's STRs included a report of an initial medical 
examination in July 1960 that found the spine to be normal on 
clinical evaluation.  Shortly after he entered ACDUTRA in 
September 1960, he was seen for what was diagnosed as back 
strain.  Heat and liniment were prescribed, and he was put on 
light duty for 24 hours.  No follow-up is noted, and the STRs 
contain no further reference to low back complaints.  

In February 2006, the appellant testified that he injured his 
low back on ACDUTRA loading/unloading a truck, and that since 
then he had intermittent flare-ups that were treated by a 
chiropractor.  

None of the postservice treatment notes in the record relates 
to a low back disability.  As was noted above, the appellant 
has not responded to requests for treatment records/releases 
for chiropractic records (which are alleged to show current 
disability), and failed to report for a VA examination 
(scheduled in January 2009).  Consequently, there is no 
competent evidence establishing that he meets the initial 
threshold requirement for establishing service connection, 
i.e., evidence of current disability.  Substantiation of this 
element of his claim is entirely within the control of the 
appellant; VA can do no more without his cooperation.  In the 
absence of any competent (medical) evidence that he has (or 
at any time during the appeal period had) a chronic low back 
disability, he has not presented a valid claim of service 
connection.  Consequently, the claim of service connection 
for low back strain must be denied.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for low back strain is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


